United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, PIERSON
)
AIR FORCE BASE, CO, Employer
)
___________________________________________ )
M.M., Appellant

Appearances:

Docket No. 07-1899
Issued: October 2, 2008

Case Submitted on the Record

John S. Evangelesti, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 13, 2007 appellant filed a timely appeal from an April 12, 2007 merit decision of
an Office of Workers’ Compensation Programs’ hearing representative who affirmed the
termination of her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue on appeal is whether the Office properly terminated appellant’s compensation
and medical benefits effective October 28, 2006.
FACTUAL HISTORY
On October 19, 1999 appellant, then a 54-year-old contract specialist, injured her back
while pulling a file drawer in the performance of duty. The Office accepted her claim for neck
strain, lumbar strain and thoracic/lumbar neuritis. Appellant missed intermittent time from work
to attend medical appointments but otherwise continued to work until stopping work completely

on December 15, 2003.1 On July 26, 2004 the Office paid temporary total disability
compensation beginning April 16, 2004 and placed appellant on the periodic rolls effective
July 11, 2004.
The record reflects that appellant received treatment from Dr. William Ciccone, a Boardcertified orthopedic surgeon. On May 6, 2002 she also began treating with Dr. James Evans, a
clinical psychologist. On March 4, 2003 Dr. Evans advised that appellant “actually looks and
sounds the best I have seen her for quite some time.” In a September 23, 2002 report,
Dr. Kenneth P. Finn, a Board-certified physiatrist, indicated that appellant’s symptoms were
somewhat out of proportion with her physical examination, which made a clear objective picture
difficult. In a June 21, 2004 report, Dr. Michael Brown, a Board-certified internist, determined
that appellant did not have any neurological deficits and nothing to suggest nerve root
impingement.
In a June 24, 2004 report, Dr. Ciccone opined that “[b]ecause of the continuing cervical
and lumbar radiculopathy, it is improbable that she will ever be able to return to her work
status.” He added that appellant would “not be able to return to her prior occupational status,
and this all related to the [w]orkers’ comp[ensation] injury in 1999.” In a March 7, 2005 report,
Dr. Evans noted that appellant remained under his care “secondary to her chronic shoulder and
cervical pain.” He indicated that appellant had a recent shoulder repair and was struggling with
“reactive depression secondary to chronic pain and chronic recurrent sleep impairment, again
secondary to chronic pain.” Dr. Evans opined that appellant “could not perform the duties of her
job without frequent absences and difficulty with attention and concentration because of her pain
and fatigue.”
On April 20, 2005 Dr. Ciccone diagnosed aggravation of right lumbar radiculopathy with
cervical musculotendinitis. He indicated that it was related to the “tension and anxiety which she
has been undergoing due to her job situation and administrative consequences.” Dr. Ciccone
advised that appellant would need “three years to calm the situation down and hopefully, at that
time she will be able to tolerate her problem. She will not be cured.” He opined that “[i]n all
probability, this is all related to the 1999 workers’ comp[ensation] incident.”
On October 19, 2005 the Office referred appellant for a second opinion with
Dr. Arthur C. Roberts, a Board-certified psychiatrist, and Dr. Katharine Leppard, a Boardcertified physiatrist.
In a November 14, 2005 report, Dr. Roberts noted appellant’s history of injury and
treatment. He diagnosed pain disorder with psychological and medical factors, chronic
dysthymic disorder in partial remission and no overt personality disorder. Dr. Roberts noted that
it was difficult to separate the work injury from the personality conflicts at work but concluded
that there was no “consistent evidence of a direct relationship between the work injury and the
ultimate psychiatric problems which developed.” He advised that appellant could not work eight
hours a day, initially. Dr. Roberts advised that if she engaged in a fitness strengthening program
she could return gradually by increasing the time that she was able to work from four to six hours
1

The record reflects that appellant had a nonwork-related car accident on December 9, 2003. She also has a
separate emotional condition claim under File No. 12-2043337.

2

per day to eight hours a day. He opined that appellant could return to government service but not
in the same department that she worked in before. Dr. Roberts noted that there were psychiatric
features which needed to be considered and advised that supportive psychotherapy would assist
with her return to work.
In a November 18, 2005 report, Dr. Leppard noted appellant’s history, examination
findings and diagnosed chronic neck pain with degenerative disc disease, chronic low back pain
with degenerative disc disease at L3-4 and L4-5 with small disc protrusion and mild facet
arthrosis. She noted that the diagnostic tests revealed degenerative changes which were normal
for a person in her 60’s and explained that she did not believe they were work related.
Dr. Leppard advised that appellant had chronic pain and depression, but opined that she had a
“difficult time explaining how she developed chronic pain after lifting a file at work.” She
advised that appellant had residual effects from chronic pain that had not resolved. Dr. Leppard
indicated that appellant reached maximum medical improvement on June 21, 2004. She advised
that appellant could return to work with restrictions on sitting more than four hours per day,
walking and standing for more than two hours a day, all three of which needed to be alternated.
Dr. Leppard also indicated that appellant had a 10-pound lifting restriction, and was limited to
pushing, pulling or lifting for no more than one hour per day.
In a December 22, 2005 report, Dr. Evans indicated that he had read Dr. Robert’s report,
and opined that appellant’s work-related injury caused “significant psychological problems in
terms of depression, sleep impairment, fear and concern regarding her employment and her
physical, vocational and financial future.” He indicated that appellant needed “additional
psychological and supportive therapy to help her in terms of vocational rehabilitation or return to
work issues.” Drs. Evans and Ciccone each submitted statements indicating that they did not
concur with the second opinion physicians.
On January 10, 2006 the Office found that a conflict in medical opinion existed between
the Dr. Leppard and Dr. Ciccone regarding the extent of appellant’s continuing work-related
disability. The Office also found a conflict between Dr. Roberts and Dr. Evans regarding
whether appellant had a psychological condition causally related to her October 1999
employment injury.
On January 19, 2006 the Office referred appellant together with a statement of accepted
facts, and the medical record, to Dr. Bert Furmansky, a Board-certified psychiatrist for an
impartial medical evaluation. On January 27, 2006 the Office referred appellant to Dr. John E.
Tobey, a Board-certified physiatrist, for an impartial medical evaluation to resolve the conflict
regarding her continuing work-related disability.
In a February 21, 2006 report, Dr. Furmansky noted appellant’s history of injury and
treatment, which included a nonwork-related car accident on December 9, 2003. He conducted a
physical examination and provided the following Axis I diagnoses: chronic pain disorder with
psychological factors affecting a general medical condition which was not work related; chronic
adjustment disorder with mixed depression and anxiety which was not work related;
bereavement related to the death of appellant’s mother in October 2005; and legal problems
related to her Equal Employment Opportunity (EEO) claim. Dr. Furmansky also noted
appellant’s physical conditions. He determined that appellant did not have a psychiatric

3

condition causally related to her October 19, 1999 work injury and advised that her accepted
conditions of neck strain, lumbar strain, and thoracic/lumbar neuritis had resolved by
December 2002. Dr. Furmansky noted that, by March 2003, her treating psychologist reported
that appellant “actually looks and sounds the best I have seen her for quite some time.”2 He
explained that the chain of causality of the work-related pain complaints due to her
sprain/strain/neuritis related to the file cabinet was broken by March 4, 2003, as the record
indicated that the initial work event of October 1999 no longer generated significant pain.
Dr. Furmansky advised that the physical conditions healed with time and were resolved if
they no longer caused significant pain complaints. He also indicated that appellant related that
the pain from the 1999 work injury was similar to “mild background noise” which was not bad
initially but worsened after experiencing negativity at work. Dr. Furmansky stated that the
medical record revealed “two discreetly different pathological processes within the scope of her
physical pathology as well as her mental pathology.” He explained that pain described by
appellant as “mild background noise” was explainable by her physical findings and not as a
primary clinical focus and therefore her accepted work injuries did not meet the criteria for a
somatoform disorder. Dr. Furmansky noted that on March 4, 2003 Dr. Evans reported that
appellant was complaining of “new pain” which was described as “new hand pain which she was
not sure whether she had some sort of degenerative arthritis or whether it is carpal tunnel
syndrome.” He opined that appellant subsequently had degenerative spinal changes which were
normal for a woman her age and not work related. Dr. Furmansky concluded that appellant’s
work-related injury had resolved. He also noted that appellant had chronic spinal degeneration
and chronic pain related to the progressive spinal degeneration that were not work related.
Dr. Furmansky opined that appellant’s pain complaints were not fully explainable by physical
findings. He noted that appellant had been engaged in stressful situations with her employer
related to the filing of an EEO complaint, with her daughter, and with her motor vehicle
accident. Dr. Furmansky stated that there was a relationship between the presentations of her
pain complaints with her external stressors. He determined that appellant’s chronic pain disorder
and other emotional conditions were not due to her work injury as the complaints of symptoms
of the 1999 injury had ceased earlier and her complaints with regard to “development of her
chronic spinal degenerative condition associated with psychological stress factors” were not
work related.
In a March 3, 3006 report, Dr. Tobey noted appellant’s history of injury and treatment.
He conducted a physical examination and noted that appellant was “exquisitely tender to
palpation diffusely in the cervical paraspinals in the upper trapezius region.” He indicated that
appellant had tenderness diffusely of the thoracic paraspinals and lumbar paraspinals, a negative
Hawkin’s test, a negative Neer’s test bilaterally, a negative Tinel’s at the median wrist, intact
range of motion of the shoulder with no crepitation, and no tenderness of the upper extremities
on palpation. Dr. Tobey indicated that appellant had mildly limited extension secondary to pain,
and more pain with flexion than extension and diagnosed myofascial pain syndrome and
depression. He noted that appellant was post right rotator cuff repair and subsequent repair
secondary to motor vehicle accident of December 2003. Dr. Tobey opined that appellant’s
2

The record reflects that he indicated this on December 7, 2002; however; it was noted in a March 4, 2003 report
by Dr. Evans.

4

“ongoing pain complaints are not related to her October 19, 1999 work injury. I have a difficult
time stating that the diffuseness of her pain involving the entire spine, bilateral upper and lower
extremities, and the chronicity of it can be related to lifting a large file from work. Certainly it
appears the subjective complaints are out of proportion to the objective findings on the
evaluation as well as the imaging studies.” Dr. Tobey also explained that appellant had residual
pain diffusely in the cervical spine as well as bilateral upper extremities. He advised that the
“residual effect is persistent myofascial pain” which predominately related to her psychological
stressors and to a lesser degree her degenerative disc disease of the cervical and lumbar spine.
Dr. Tobey opined that appellant’s pain had never resolved; however, her accepted sprain/strain
of the neck, was noted to have improved by December 7, 2002 as noted by Dr. Evans.3 He stated
that appellant could return to work for 8 hours per day with restrictions on sitting for no more
than 4 hours; walking and standing for no more than 2 hours; reaching above the shoulder,
twisting, bending and stooping for no more than 1 hour; pushing, pulling, or lifting of no more
than 10 pounds for 1 hour; and squatting, kneeling, and climbing for no more than 1 hour; with
15-minute breaks every 2 hours.
In a March 13, 2006 report, Dr. Ciccone advised that he did not concur with the opinion
that appellant could work. He opined that, “from an orthopedic standpoint, this patient has no
probability of being able to return to work in any type of functional capacity.” Dr. Ciccone
advised that appellant continued with her cervical and lumbar radiculopathy, which was
“significantly disabling, as well as her emotional stress state.” He reiterated that appellant was
“unable to return to any functional occupational activity state.” Dr. Ciccone provided a
March 16, 2006 work capacity evaluation in which he indicated that appellant’s condition was
permanent. He continued to treat appellant and submit reports advising that appellant was
unable to work.
In a March 29, 2006 report, Dr. Evans noted that appellant “actually looks better to me on
this date. She is less depressed appearing, less frustrated, less angry.” He concluded that
appellant was “maintaining relatively well at this point and we will begin decreasing the
frequency of our visits.” Dr. Evans continued to treat appellant and submit reports.
On August 18, 2006 the Office issued a notice of proposed termination of compensation.
It advised that the weight of the medical evidence, represented by the reports of Drs. Furmansky
and Tobey established that the residuals of the work injury had ceased. The Office allowed 30
days for submission of additional evidence or argument.
On September 18, 2006 appellant’s attorney contended that the Office should accept
appellant’s claim for additional conditions. He alleged that the impartial medical examiner was
improperly selected, as Dr. Furmansky was located over 60 miles from appellant’s home.
Counsel argued that Dr. Furmansky’s opinion was not well rationalized and that he was not
qualified to set a date of maximum medical improvement that conflicted with the date given by
Dr. Leppard. He also alleged that Dr. Tobey’s report was not rationalized, did not address
conflicts in the record and arbitrarily accepted the date of maximum medical improvement
provided by Dr. Furmansky. Counsel also asserted that it was improper that Dr. Tobey was
3

The date of the report was actually March 4, 2003.

5

selected and worked through the same private company with which the Office had a contract.
Additionally, he noted that appellant’s job injuries were aggravated by emotional distress and
provided an August 25, 2004 administrative judge’s finding in appellant’s favor in a
discrimination complaint.
By decision dated October 4, 2006, the Office terminated appellant’s compensation
benefits effective October 28, 2006. It found that the weight of the medial evidence rested with
Drs. Furmansky and Tobey and that appellant had no continuing work-related condition or
disability causally related to the October 19, 1999 employment injury.
By letter dated October 10, 2006, the Office addressed the allegations from appellant’s
representative pertaining to the selection of Drs. Furmansky and Tobey. It indicated that the
medical scheduler properly utilized the Physician’s Directory System (PDS) and enclosed the
printouts related to the selection. The Office also indicated that it had no contract with the
private company in question but explained that certain physicians asked that the company’s
services be used to handle their paperwork. It generally noted that its use of private companies
to assist in scheduling impartial examinations did not violate Office procedures regarding
selection of impartial specialists.
The Office issued an amended decision on October 11, 2006 terminating appellant’s
compensation benefits effective October 28, 2006. It also noted that the proper procedures were
followed related to the selection of the impartial medical examiners.
On October 11 and 25, 2006 appellant requested a hearing, which was held on
January 24, 2007.
In a February 27, 2007 statement, appellant’s representative repeated his assertion that
Dr. Furmansky was located too far from appellant’s home. He noted that Dr. Furmansky’s
opinion was based on a report that was not in the record, and referred to his reference to a report
dated December 7, 2002. Appellant’s representative also disagreed with the Office’s selection of
Dr. Tobey, and alleged that his report was not rationalized and speculative. The Office received
another copy of the August 25, 2004 administrative law decision pertaining to appellant’s
discrimination complaint, and a statement from appellant describing employment conditions that
she believed contributed to her condition. It received copies of previously submitted reports and
additional new reports from Drs. Ciccone and Evan, who continued to treat appellant. On
July 17, 2006 Dr. Ciccone indicated that appellant slipped while exiting a hot tub and fractured
the third, fourth and fifth proximal phalanges of the left foot. A February 2, 2005 magnetic
resonance image (MRI) scan diagnosed left L3-4 lateral disc bulging with moderate stenosis of
the left neural foramen and left lateral recess, with a slightly displaced left L4 nerve. Bulging
and facet arthropathy at L4-5 were also noted.
By decision dated April 12, 2007, the Office hearing representative affirmed the
October 4, 2006 decision.4

4

Appellant was advised that if she wished to pursue her claim for an emotional condition related to stress from
her EEO complaint, she should file it under File No. 12-2043337.

6

LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.6
The Federal Employees’ Compensation Act7 provides that if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
Office shall appoint a third physician who shall make an examination.8 In cases where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such a specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.9
ANALYSIS
The Office found a medical conflict regarding the nature and extent of any ongoing
residuals from the accepted work injuries of neck strain, lumbar strain and thoracic/lumbar
neuritis based on the opinions of Dr. Ciccone, appellant’s physician, who supported an ongoing
employment-related condition and disability, and Dr. Leppard, a second opinion physician. It
also found a conflict between Dr. Roberts, a second opinion psychiatrist and Dr. Evans,
appellant’s psychologist, regarding whether appellant had a psychological condition causally
related to her October 1999 employment injury. Therefore, the Office properly referred
appellant to Dr. Tobey, a Board-certified physiatrist, for an impartial medical examination to
resolve the conflict regarding the extent of appellant’s work-related condition and disability. The
Office also properly referred appellant to Dr. Furmansky, a Board-certified psychiatrist, to
resolve the issue of whether appellant had a work-related psychological condition.
In a March 3, 3006 report, Dr. Tobey noted appellant’s history and reported findings on
physical examination. He diagnosed myofascial pain syndrome and depression. After noting
examination findings, Dr. Tobey noted that appellant’s subjective complaints were out of
proportion to the objective findings and diagnostic studies. He opined that appellant’s “ongoing
pain complaints are not related to her October 19, 1999 work injury.” Dr. Tobey explained that
it was difficult to relate appellant’s conditions to “lifting a large file from work.” He explained
that appellant had residual pain diffusely in the cervical spine as well as bilateral upper
extremities and determined that they were related to appellant’s “persistent myofascial pain”
which was related to her psychological stressors and to a lesser degree her degenerative disc
5

Curtis Hall, 45 ECAB 316 (1994).

6

Jason C. Armstrong, 40 ECAB 907 (1989).

7

5 U.S.C. §§ 8101-8193, 8123(a).

8

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

9

Gary R. Sieber, 46 ECAB 215, 225 (1994).

7

disease of the cervical and lumbar spine. Dr. Tobey emphasized that these ongoing conditions
were not related to the 1999 employment injury. He opined that appellant’s pain had never
resolved; however, her accepted conditions of sprain/strain of the neck, were found to have
improved years earlier as noted by Dr. Evans.10 Dr. Tobey found no basis on which to attribute
any continuing condition or symptoms to the October 19, 1999 work injury.
The Board finds that Dr. Tobey’s opinion is entitled to special weight as his report is
sufficiently well rationalized and based upon a proper factual background. The Office properly
relied upon his reports in finding that appellant’s employment-related condition had resolved.
Regarding appellant’s psychological condition, Dr. Furmansky provided a February 21,
2006 report noting appellant’s history and observations on examination. He determined that
appellant had chronic pain disorder with psychological factors, chronic adjustment disorder with
mixed depression and anxiety, and bereavement related to the death of her mother in
October 2005. Dr. Furmansky also indicated that appellant had stress from legal problems
related to her EEO claim. He determined that these conditions were not causally related to her
October 19, 1999 work injury. Dr. Furmansky explained that her treating psychologist,
Dr. Evans, reported years earlier that “she actually looks and sounds the best I have seen her for
quite some time.”11 He explained that Dr. Evans report supported that, at that time, appellant’s
work-related injury no longer generated any significant pain. Dr. Furmansky indicated that
appellant’s type of physical injuries healed with time and resolved when they no longer caused
significant pain complaints. Furthermore, he indicated that appellant had degenerative spinal
changes which were normal for a woman her age, chronic spinal degeneration and a chronic pain
disorder related to this progressive spinal degeneration, all of which were not work related.
Dr. Furmansky explained that her pain complaints were not fully explainable by the physical
findings. He also indicated that appellant was engaged in stressful situations with her employer
related to the filing of an EEO complaint, and opined that there was a relationship between the
presentations of her pain complaints with her external stressors. Dr. Furmansky found that
appellant’s chronic pain disorder and other emotional conditions were not due to her
October 1999 work injury because the evidence indicated that complaints of symptoms of the
1999 injury had ceased earlier and that her later psychological stress associated with her chronic
spinal degenerative condition was not employment related as no degenerative conditions were
accepted as work related.

10

While he indicated December 7, 2002, instead of March 4, 2003, the actual date of Dr. Evan’s report, he
correctly noted the substance of the report. As the correct date is from the same general time period as the incorrect
date, the Board finds that this mistake regarding the date of the report, in the circumstances presented, is harmless
error.
11

The record reflects that he indicated that this was stated in Dr. Evans’ December 7, 2002 report; however; the
date of the report was actually March 4, 2003. As noted with regard to Dr. Tobey’s report, this error is considered
harmless in the circumstances of this case. See id.

8

The Board finds that Dr. Furmansky’s opinion is entitled to special weight as his report is
sufficiently well rationalized and based upon a proper factual background. The Office properly
relied upon his report in finding that appellant’s emotional condition is not work related.12
Appellant subsequently submitted additional reports from Drs. Evans and Ciccone.
However, both physicians were on one side of the conflict that Drs. Furmansky and Tobey
resolved. A subsequently submitted report of a physician on one side of a resolved conflict of
medical opinion is generally insufficient to overcome the weight of the impartial medical
specialist or to create a new conflict of medical opinion.13 Drs. Evans and Ciccone continued to
treat appellant and submit their reports; however, they did not provide any additional
explanations for their opinions regarding the relationship between appellant’s employment and
her diagnosed conditions. The Board, therefore, finds that these reports are insufficient to create
a new conflict and do not establish that appellant continues to be disabled from the accepted
work-related conditions or that she has a work-related psychiatric condition.
The Board also notes that counsel disagreed with the selection of both Dr. Furmansky
and Dr. Tobey, because their offices were over 60 miles from appellant’s home. However, he
did not object to the selection at the time the appointments were made14 or present any evidence
to support his allegation that the Office did not follow its procedures. The Office procedures
provide that the selection of referee physicians are made by a strict rotational system using
appropriate medical directories and specifically states that the Physicians Directory System
(PDS) should be used for this purpose. The procedures explain that the PDS is a set of standalone software programs designed to support the scheduling of second opinion and referee
examinations and states that the database of physicians for referee examinations is obtained from
The Office provided appellant’s
the MARQUIS Directory of Medical Specialists.15
representative with a copy of the paperwork used to select the impartial medical specialists.
Appellant also asserted that the involvement of a private company in Dr. Tobey’s referral was
improper. However, she did not submit any evidence or argument regarding how this resulted in
bias or was contrary to Office procedures.16 The Board finds that appellant did not present any
evidence establishing that either of the impartial specialist selections were improper.

12

The Office advised appellant that she could pursue any claim for an emotional condition related to her EEO
complaint under her separate emotional condition claim File No. 12-2043337.
13

Richard O’Brien, 53 ECAB 234 (2001).

14

See G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008) (a claimant must timely raise any
objection to the selected physician in order to participate in the process in accordance with Office procedures, and
must provide valid reasons).
15

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (May 2003);
Albert Cremato, 50 ECAB 550 (1999).
16

See James F. Weikel, 54 ECAB 660, 663 (2003) (allegations of bias are not sufficient to establish the fact; an
impartial specialist properly selected under the Office’s procedures will be presumed unbiased and the party seeking
disqualification bears the substantial burden of proving otherwise).

9

Accordingly, the Office properly relied on the reports of Drs. Tobey and Furmansky in
terminating appellant’s compensation and in finding that she had no emotional condition causally
related to her 1999 employment injury.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits effective October 28, 2006.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2007 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: October 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

